Opinion.'—See Smith v. Warren,1 decided by us at the present term. In the case before us the court, sitting as a jury, heard the testimony of the witnesses, had an opportunity to observe their manner, and was enabled to determine their credibility, and the weight to be attached to the statements of each witness.
The court determined that the appellee and his witnesses were credible, and that their statements were entitled to full "weight. The finding of the court in these particulars is conclusive.
The court also, as a conclusion from the whole testimony, after weighing the same and giving to the statement of each witness the weight to which he had determined they were entitled, found that the sale of the merchandise by Winn to appellee was bona fide, and passed the title to appellee. The only question that we can consider is this: Is the finding of the judge either against the evidence or without any evidence to support it.
The appellee himself testified that he purchased the merchandise from Winn and paid him the full value therefor in money and a note, and that he did not know at the time that Winn was indebted to any person. One of the witnesses to the bill of sale testified that he was present and *610saw Winn sign the same, and at the same time saw appellee pay Winn some money, he supposed it to be about $5,000, and also saw him give Winn his note for something over $900. Without further detailing the testimony of the witnesses, this is sufficient to sustain the finding of the court.
Affirmed.

 60 Tex., 462.